UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-32508 LUCAS ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 98-0417780 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 3555 Timmons Lane, Suite 1550 Houston Texas 77027 (Address of principal executive offices) (Zip Code) (713) 528-1881 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that theregistrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding as of October 29, 2010 Common Stock, par value $0.001 per share LUCAS ENERGY, INC. FORM 10-Q For the Quarterly Period Ended September 30, 2010 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1.Financial Statements oConsolidated Balance Sheets as of September 30, 2010 and March 31, 2010 (unaudited) 3 oConsolidated Statements of Operations for the three and six months ended September 30, 2010 and 2009, respectively (unaudited) 4 oConsolidated Statement of Stockholders’ Equity for the six months ended September 30, 2010(unaudited) 5 oConsolidated Statements of Cash Flows for the six months ended September 30, 2010 and 2009 (unaudited) 6 oNotes to the Consolidated Financial Statements (unaudited) 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosures about Market Risk 21 Item 4.Controls and Procedures 21 PART II – OTHER INFORMATION Item 1.Legal Proceedings 21 Item 1A.Risk Factors 21 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3.Defaults Upon Senior Securities 23 Item 4.(Removed and Reserved) 23 Item 5.Other Information 23 Item 6.Exhibits 24 EXHIBITS 26 PART 1.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS LUCAS ENERGY, INC. Consolidated Balance Sheets (Unaudited) September 30, March 31, 2010 CURRENT ASSETS Cash $ $ Marketable securities - Accounts receivable-oil and gas sales Accounts receivable-working interest owners Notes receivable - Deferred financing costs, net of amortization of $421,751 and $170,830, respectively - Deferred offering costs - Other current assets TOTAL CURRENT ASSETS OIL AND GAS PROPERTIES, FULL COST METHOD Properties not subject to amortization - Properties subject to amortization Accumulated depletion, depreciation and amortization ) ) OIL AND GAS PROPERTIES, NET Property, plant and equipment, net of accumulated depreciation of $29,648 and $15,062, respectively Other assets TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts payable – trade $ $ Accrued expenses Advances from working interest owners Borrowings on credit facility, current portion - Stock payable - TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES Asset retirement obligations TOTAL LIABILITIES STOCKHOLDERS’ EQUITY Preferred stock, 10,000,000 shares authorized of $0.001 par value, no shares issued and outstanding - - Common stock, 100,000,000 shares authorized of $0.001 par value, 13,747,362 issued and 13,710,462 outstanding shares at September 30, 2010, and 12,837,220 issued and 12,800,320 outstanding shares at March 31, 2010, respectively Additional paid-in capital Treasury stock, at cost 36,900 shares ) ) Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See notes to unaudited consolidated financial statements. -3- LUCAS ENERGY, INC. Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended September 30, September 30, OIL AND GAS REVENUES $ EXPENSES Lease operating expenses Severance and property taxes Depreciation, depletion, amortization and accretion General and administrative Total Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSES) Unrealized loss on marketable securities ) Realized gain (loss) on marketable securities ) ) ) Interest expense - ) ) ) Total Other Income (Expenses) NET LOSS BEFORE INCOME TAXES ) INCOME TAX BENEFIT - NET LOSS $ ) $ ) $ ) $ ) LOSS PER SHARE -BASIC AND DILUTED $ ) $ ) $ ) $
